AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 2:19-cv-01542-CDB

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, if any) Zip Capital Group, LLC, a Delaware Company

 

was received by me on (date) 03/07/2019

© I personally served the summons on the individual at (place)

 

on (date) 3 or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

 

 

 

on (date) , and mailed a copy to the individual’s last known address; or

of I served the summons on (name of individual) LegalZoom.com, Inc., accepted by Melanie S. , who is
designated by law to accept service of process on behalf of (name of organization) Zip Capital Group, LLC,
a Delaware Company on (date) 03/08/2019 > Or

1 I returned the summons unexecuted because 7 OE

 

[ Other (specify):

My fees are $ for travel and $ 50.00 for services, for a total of $ 50.00 ‘

I declare under penalty of perjury that this information is true.

Date: 03/11/2019 GE

Server’s signature

 

David C. Luce

Printed name and title

501 W. Glenoaks Blvd. #27 Glendale, CA 91202
818-572-5086
Los Angeles County #2014059259

Server's address

 

Additional information regarding attempted service, etc:
Additional documents served were:
Civil Cover Sheet, Notice to Parties-Mandatory Initial Discovery Pilot Project, General Order 17-08

 
